M. F. Cavanagh, J.
(dissenting). With all respect I must dissent. I would reverse and order rein*674statement. Neither dismissal of Moulton is supported by competent, material and substantial evidence on the whole record. Peterson v Department of Natural Resources, 392 Mich 68; 219 NW2d 34 (1974).
The first dismissal, on June 19, 1963, was based on two grounds: (1) a "continuation of her irresponsible accusations of and contemptuous attitude toward departmental supervision after the results of the Civil Service Commission’s decision of May 8, 1963”, (as evidence of her irresponsible accusations and contemptuous attitude, reference was made to two letters written by Moulton dated May 25 and May 31, 1963); and (2) her failure to keep an appointment with a psychiatrist, arranged by the department, to determine her "physical and mental fitness to continue working, as allowed by Civil Service Rule 10.18” (now 10.16). The hearing board of the Civil Service Commission affirmed the dismissal of June 19, 1963, and the superseding compulsory sick leave. The Civil Service Commission affirmed the hearing board.
The standard of review is established by Const 1963, art VI, § 28. Viculin v Department of Civil Service, 386 Mich 375; 192 NW2d 449 (1971). Thus our review is to determine whether the decisions of the commission and the hearing board are "authorized by law” and "supported by competent, material and substantial evidence on the whole record”. Const 1963, art VI, § 28. Moulton’s failure to keep an appointment, arranged by the department, with a psychiatrist, chosen by the department, is not a grounds for dismissal authorized by law. Peterson v DNR, supra. Civil Service Rule 10.16 (10.18) did not authorize the department’s action.
"This rule does not grant authority to require a *675psychiatric examination where no question has been raised regarding paid sick leave benefits. Just as clearly it does not authorize the "appointing authority” to require an employee to submit to an examination by a doctor chosen by the appointing authority.” 392 Mich at 75-76.
At the time the department required the appointment with Dr. Casey, no question had been raised regarding paid sick leave benefits. Furthermore, the department cannot require Moulton to be examined by a doctor chosen by the department.
The failure to keep the appointment clearly weighed heavily in the hearing board’s decision. For example, I cite the following excerpt from the board’s findings in its decision of December 19, 1963:
"The evidence indicates that the Department of Revenue acted properly in its dismissal notice of June 19, 1963. The employee had made irresponsible accusations against, and shown contempt for, the department. She announced that she would not be examined by a psychiatrist employed by the department. She did not appear for the examination scheduled for her. She had been informed by the department that she could not return to work unless she kept the appointment. The department had sufficient cause to demand the examination.”
Apart from the failure to keep the appointment, the evidence of record as to the first dismissal is insufficient to sustain that dismissal. Const 1963, art VI, § 28. That the dismissal was later changed to an involuntary or compulsory sick leave is not material to the issue.
The hearing board directed the department to take final action and either reinstate or dismiss Moulton. On December 30, 1963, Moulton signed a "letter of retraction” retracting charges involving *676the integrity of several members of the department. In the letter she also agreed to refrain from any continuation of such charges and stated that she understood that repetition or continuance of such charges and accusations would result in her dismissal.
On January 15, 1964, Moulton wrote a letter to the Civil Service Commission "to appeal the Hearing Board’s decision on [her] appeal of a forced seven month sick leave on mental grounds, etc.” On January 20, 1964, Moulton was dismissed because of that letter. The report of separation states that the dismissal is the result of the letter, in which — according to the report of separation— Moulton "directly attacks the integrity of a Civil Service staff member, mocks the Hearing Board procedure, and indirectly attacks the integrity of the Revenue Commissioner and other employees”. The report continues:
"This letter, which is in the form of an appeal of the Hearing Board’s decision of December 19, 1963, is written in the same style of irresponsible accusations and threatened litigation as her previous letters. On December 30, 1963, Mrs. Moulton signed a statement in which she apologized for and retracted the charges that she had made involving the integrity of several state employees who have been connected with this case. In this apology and retraction, which was reviewed and approved by Mr. Brake, her attorney, was a statement that any repetition or continuance of her previous charges and accusations would result in her dismissal. On page 7 of her letter dated January 15, 1964, she reiterates 'as I have stuck to the truth’ and thereby renews these charges and allegations repudiated just 15 days previously. We must, therefore, conclude that she believes her charges to be true and that her retraction and apology was signed in bad faith.”
The Civil Service Commission affirmed the dis*677missal, despite several letters from Moulton attempting to clarify the "misunderstanding” by explaining that her prior retraction, while expressing her regret for impugning the integrity of certain individuals and the Civil Service Commission, was not intended to be a waiver of any further appellate processes.
Since Moulton was wrongly dismissed the first time, it was not necessary for her to sign a "letter of retraction” in order to be reinstated. Furthermore, the letter of January 15, 1964, is insufficient to sustain Moulton’s second dismissal. The January 20, 1964, report of separation greatly exaggerates any defects or occasional extravagance of language in the letter. I found no "irresponsible accusations” nor any "threatened litigation”, except for the stated intention to take her case to the Supreme Court, if necessary. The device of construing the phrase "as I have stuck to the truth” as a renewal of "improper” allegations as to the "integrity” of certain members of the department, which Moulton had retracted in her letter of December 30, 1963, is just that, a device. The content of Moulton’s January 15 letter of appeal does not support the dismissal.
Nor can the appeal itself warrant dismissal. Moulton did not agree in the December 30 letter of retraction not to appeal her first dismissal. She had a right to appeal. She cannot be dismissed for exercising that right.
I would reverse and remand for the entry of an order reinstating Moulton with back pay.